Motion Granted; Abatement Order filed August 30, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00519-CV
                                   ____________

         TOM BENSON D/B/A ACT FAST BAIL BONDS, Appellant

                                         V.

                         CHARLES FORGIE, Appellee


                On Appeal from the County Court at Law No 3
                           Tarrant County, Texas
                    Trial Court Cause No. 2020-005133-3

                             ABATEMENT ORDER

      After a non-jury trial, appellant brings this appeal from a judgment signed
March 17, 2022. Appellant timely requested findings of fact and conclusions of
law and timely reminded the trial court when the findings and conclusions were
overdue. The trial court did not file the requested findings and conclusions. On
August 10, 2022, appellant asked this court to order the trial court to find findings
of fact and conclusions of law. Appellant’s motion is granted.

      When an appellant timely files a request for findings of fact and conclusions
of law and a timely notice of past due findings, the trial court’s error in failing to
file findings of fact and conclusions of law is generally presumed to be harmful,
unless the record before the appellate court affirmatively shows that the
complaining party has suffered no injury. See Cherne Indus., Inc. v. Magallanes,
763 S.W.2d 768, 772 (Tex. 1989); Electronic Power Design, Inc., v. R.A. Hanson
Co., Inc., 821 S.W.2d 170, 171 (Tex. App.—Houston [14th Dist.] 1991, no writ).

      Appellant avers in its motion that he cannot properly present or frame its
issues without the findings and conclusions. In this case, therefore, we cannot say
that the record affirmatively discloses no injury. Because the trial judge continues
to serve, the error in this case is remediable. See Tex. R. App. P. 44.4. The proper
remedy is to abate the appeal and direct the trial court to correct its error. See Zeiba
v. Martin, 928 S.W.2d 782, 786 (Tex. App.—Houston [14th Dist.] 1996, no writ).
We ORDER the trial court to file findings of fact and conclusions of law on or
before September 19, 2022. Within ten days after the trial court has filed findings
of fact and conclusions of law, any party may file a request for specified additional
or amended findings or conclusions. The trial court shall file any additional or
amended findings that are appropriate within ten days after such a request is filed.
The trial court’s findings of fact and conclusions of law, and any additional and
amended findings or conclusions, shall be included in a supplemental clerk’s
record to be filed with this court on or before October 19, 2022.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion.

      It is so ORDERED.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.